369 N.W.2d 644 (1985)
220 Neb. 311
STATE of Nebraska, Appellee,
v.
Michael G. TOTH, Appellant.
No. 84-775.
Supreme Court of Nebraska.
June 28, 1985.
Joseph P. McCluskey of Brogan & McCluskey, York, for appellant.
A. Eugene Crump, Deputy Atty. Gen., and Timothy E. Divis, Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
Michael G. Toth appeals the judgment of the district court for York County, Nebraska, affirming Toth's conviction in a bench trial for theft by shoplifting property having a value greater than $100 but less than $300. See Neb.Rev.Stat. §§ 28-511.01 and 28-518 (Cum.Supp.1984).
Toth's brief filed with this court fails to specify any assignment of error to be reviewed. The record does not disclose any plain error prejudicial to Toth. In the absence of any error presented for review, we must and do affirm the judgment of the district court. See State v. Hoekstra, 220 Neb. 309, 369 N.W.2d 643 (1985).
AFFIRMED.